     Case 4:20-cv-02741 Document 7-1 Filed on 09/21/20 in TXSD Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MICHAEL PALMA                                 §
         Plaintiff,                           §
                                              §
v.                                            § Civil Action No. 4:20-CV-02741
                                              §
                                              §
HARRIS COUNTY APPRAISAL                       §
DISTRICT and DEDRA DAVIS                      §
           Defendants.                        §

                ORDER ON DEFENDANT’S MOTION TO DISMISS

On this day came to be considered the Motion to Dismiss filed on September 21, 2020 by
Defendant Dedra Davis. Having considered the Motion, Plaintiff’s Response, the Reply,
the pleadings on file, and the law, the Court is of the opinion that the Motion has merit and
should be GRANTED.

IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss is hereby
GRANTED.

IT IS FURTHER ORDERED that Plaintiff’s claim and requests for relief against
Defendant Dedra Davis are DISMISSED in their entirety WITH PREJUDICE to refiling.


Signed on this, the ____ day of _________________, 2020.


                                          _____________________________________
                                          ALFRED H. BENNETT
                                          UNITED STATES DISTRICT JUDGE
